UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7508


STEVEN D. CARR,

                  Plaintiff - Appellant,

          v.


RAY HOLT, Regional Director of Bureau of Prisons; HARRELL WATTS,
Administrator; JOHN J. LAMANNA, Warden of FCI Edgefield; L.
FUERTES ROSARIO, Health Services Administrator at FCI Edgefield;
E. FAYTONG, Physicians Assistant; L. GUEVARH, Assistant Medical
Services Administrator; A. SAHA, Physicians Assistant; J. LOPEZ,
MLP at FCI Edgefield; R. BLOCKER, MLP at FCI Edgefield; J.
SERRANE; A. WILLIAMS, X-Ray Technician; NFN TURNER, Food Service
Administrator; A. STACKS, Assistant Food Service Administrator;
NFN MAHONES, Unit Manager; NFN BOLTIN, Counselor; NFN VINNING,
Lieutenant; NFN LOVEGROVE, Food Service Forman; THOMAS C. DAVIS,
Food Service Supervisor at FCI Edgefield,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(6:06-cv-02333-TLW)


Submitted:   February 28, 2008                Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven D. Carr, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven    D.   Carr   appeals   the    district   court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).              We

have     reviewed    the   record   and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Carr v. Holt, No. 6:06-cv-02333-TLW (D.S.C. Sept. 25,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -